DETAILED ACTION

This Office Action is in response to the Amendment filed 1/20/2022.  Claims 1-10 have been previously canceled.  Claims 11-23 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
The independent claims have been amended to include limitations towards, in the claimed first mode of operation, broadcasting “with a given frequency defined by the BLE standard” and, in the claimed second mode of operation, reducing the frequency with “the reduced frequency being lower than the given frequency”.  Applicant argues that the frequency in the first mode corresponds to a default or normal frequency defined by the BLE standards that is then reduced in the second mode.  Applicant contrasts this with the teachings of Wang et al. and argues that Wang et al. teaches a normal or default advertising frequency that is changed to a higher frequency, which is 
First, it does not appear that there is adequate support for the amended claim limitations within Applicant’s originally field specification.  Although the specification does describe having different modes of operation with different frequencies and although the specification also discloses a BLE network, there is no specific teaching of the first mode of operation using “a given frequency defined by the BLE standard” as now claimed.  There is also no specific teaching of the reduced frequency being “lower than the given frequency”, i.e. lower than the given frequency defined by the BLE standard, as also now claimed.  Thus, these claims are now rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Please see the rejections below for further detail.
Next, regarding Applicant’s arguments contrasting the claimed frequencies with the frequencies taught by Wang et al., as noted by the Applicant’s remarks, the BLE standard specifies a large range of possible frequencies within which the subscribers can broadcast and/or search for connection data.  While Applicant’s specification describes use of the BLE standard, Wang et al. also teaches its system and method operating according to the BLE standards.  As noted above, although Applicant’s specification does define use of the BLE standard, there is no teaching of the frequency in the first mode being “a given frequency defined by the BLE standard”.  Thus, for the purposes of examination in view of the prior art it will be assumed that the claimed frequencies are any frequency defined by the BLE standards.  Since Wang et al. also teaches using the BLE standard, it is believed that Wang et al. provides the same 
Applicant also argues that Wang et al. does not teach that the frequency is reduced “when all of the subscribers present within range of a BLE data connection to any one or more of each other have been integrated into the BLE network”, as claimed.  Specifically, Applicant argues that the changing back to the lower frequency is controlled by a fixed period of time or after a transmission of a fixed number of advertising messages at the fast advertising frequency.  While it is true that Wang et al. does disclose these triggers for changing back to the relatively reduced frequency, .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The independent claims have been amended to include limitations towards, in the claimed first mode of operation, broadcasting “with a given frequency defined by the BLE standard” and, in the claimed second mode of operation, reducing the frequency with “the reduced frequency being lower than the given frequency”.  It does not appear that there is adequate support for the amended claim limitations within Applicant’s originally field specification.  Although the specification does describe having different modes of operation with different frequencies and although the specification also discloses a BLE network, there is no specific teaching of the first mode of operation using “a given frequency defined by the BLE standard” as now claimed.  There is also no specific teaching of the reduced frequency being “lower than the given frequency”, i.e. lower than the given frequency defined by the BLE standard, as also now claimed.  There is only broadly support for using different frequencies and operation according to the BLE standard, but there is no support for the first mode specifically using “a given frequency defined by the BLE standard” and the second mode specifically using a reduced frequency being lower than the given frequency defined by the BLE standard.  It is recommended that either the claims be amended remove these limitations or that specific support for these amended limitations be shown within the Applicant’s originally field specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. US 10,785,702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 11 of the application, claim 9 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 11 of the application.  Although the patented claim includes additional functions not required by this claim of the application, claim 11 of the application is merely a broader version of the patented claim.  It has been held that such broader claims are obvious in view of the patented claim.
Regarding claim 12 of the application, claim 9 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 12 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.

Regarding claim 14 of the application, claim 9 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 14 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 15 of the application, claim 10 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 15 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 16 of the application, claim 11 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 16 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 17 of the application, claim 12 of the patent is directed towards a beacon having all the components and performing all the functions as the beacon of claim 17 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 11 of the application.
Regarding claim 18 of the application, claim 9 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 18 of the application.  Although the patented claim includes additional functions not required by 
Regarding claim 19 of the application, claim 9 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 20 of the application, claim 9 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 20 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 21 of the application, claim 10 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 22 of the application, claim 11 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 22 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 18 of the application.
Regarding claim 23 of the application, claim 12 of the patent is directed towards a beacon performing all the same functions as required by the method of claim 23 of the .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Patent US 9,820,135 B2).
With respect to claims 11 and 18, Wang et al. discloses a beacon for a battery- or rechargeable battery-operated subscriber, comprising a microprocessor and a radio interface, performing a method (See column 1 lines 30-44, column 4 lines 21-38, and Figure 2 of Wang et al. for reference to a device, i.e. a beacon, having a battery, control circuitry, i.e. a microprocessor, and a transceiver, i.e. a radio interface, and operating according to the BLE standard performing a method to establish data connections, and having a processor and a wireless transceiver).  Wang et al. also discloses establishing, in accordance with a Bluetooth Low Energy (BLE) standard, a data connection to a further subscriber having such an interface; and wherein the beacon is configured to, in a first mode of operation, continuously broadcast connection data and to search for transmitted connection data of further subscribers with a given (See column 3 lines 32-62, column 6 lines 39-47, and Figures 1 and 5 of Wang et al. for reference to establishing BLE network connections between devices wherein devices transmit and search for advertising packets, which comprise connection data, wherein a device may operate in a fast advertising mode, i.e. a first mode of operation, wherein advertising packets are continuously transmitted at a fast period Y, wherein the fast period Y corresponds to a given frequency defined by the BLE standard since the devices of Wang et al. operate according to a BLE standard).  Wang et al. further discloses establishing a BLE network with the further subscribers, from which connection data has been received by the beacon, by BLE network connections, and in a second mode of operation, to reduce the frequency with which connection data are broadcast and/or searched for, the reduced frequency being lower than the given frequency, or to halt the broadcast of and/or search for connection data, when all of the subscribers present within range of a BLE data connection to any one or more of each other have been integrated into the BLE network (See column 6 lines 10-57 and Figure 5 of Wang et al. for reference to when in a discovery phase wherein devices are joining a network, a device operating in the fast advertising mode where advertisement messages are transmitted more frequently, and when no more new devices are detected joining the network, i.e. when no more scan request packets are received meaning all the devices in range of the device have been connected to the network, switching to a normal advertising mode, i.e. a second mode of operation, where advertisement messages are transmitted less frequently using a period X).
With respect to claim 12, Wang et al. discloses wherein the BLE data connection is a bidirectional BLE data connection (See column 3 lines 32-51 and column 4 lines 21-38 of Wang et al. for reference to transmitting and receiving data using a transceiver capable of bi-directional data communications according to BLE).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tan et al. (U.S. Publication US 2016/0381538 A1).
With respect to claims 13 and 19, Wang et al. does not specifically disclose wherein the beacon is configured to: form, alone or together with at least one further subscriber connected via a BLE network connection, a first cluster; select a second subscriber from a second cluster that is smaller or of the same size and to cause it to interrupt its BLE network connections to subscribers of the second cluster; and establish a BLE network connection to the second subscriber.  However, Tan et al., in the field of communications discloses forming alone or together with at least one further subscriber connected via a Bluetooth network connection, a first cluster (See page 8 paragraphs 62-64 and Figures 8A and 8B of Tan et al. for reference to UEs forming clusters having one or more UE with clusters identified by a cluster indicator and a clustering control field that indicates a leader UE identifier associated with a cluster leader).  Tan et al. also discloses selecting a second subscriber from a second cluster that is smaller or of the same size and to cause it to interrupt its network connections to subscribers of the second cluster; and establish a network connection to the second subscriber (See page 9 paragraph 65, pages 9-10 paragraphs 69-72, and Figure 9 of Tan et al. for reference to a UE 908 in a cluster 918 selecting a UE 920 that is in a smaller standalone cluster and is determined to be located within range of the cluster 918, and causing the UE 920 to change connections to join the cluster 918).  Forming clusters of devices has the advantage of allowing important data, i.e. safety data, to be quickly and efficiently disseminated between groups of devices.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Tan et al., to combine forming clusters of devices, as suggested by Tan et al., with the system and method of Wang et al., with the motivation being to allow important data, i.e. safety data, to be quickly and efficiently disseminated between groups of devices.
With respect to claims 14-15 and 20-21, although Wang et al. does disclose devices transmitting advertising packets, Wang et al. does not specifically disclose wherein a unique node identifier (node ID), and/or a unique cluster identifier (cluster ID), and/or a unique network identifier (network ID), and/or a cluster size of the cluster to which the beacon belongs, and/or the number of subscribers in a branch of the network which is connected to a respective input or output of the beacon (connected cluster (See page 8 paragraphs 63-64, pages 9-10 paragraphs 69-72, and Figures 8A, 8B, and 9 of Tan et al. for reference to UEs exchanging safety messages before joining together in a cluster, wherein the safety messages including an ID field 810 including an indicator of the transmitter of the message, a cluster indicator, a clustering control field, a cluster size field, and a cluster population field).  Thus, these claims are rendered obvious in view of these teachings of Tan et al. for the same reasons as applied above to claim 6.
With respect to claims 16 and 22, Wang et al. does not specifically disclose wherein the beacon is configured to: determine from the received identifier data (join-me packet), with the aid of a function (cluster score function) stored in the beacon, an evaluation number (connection score) for each of the further subscribers whose (See pages 9-10 paragraphs 69-72 and Figure 9 of Tan et al. for reference to UEs receiving the safety messages using information of the messages including cluster size information, location, motion, cluster population information, etc. to decide whether or not a UE of a standalone, i.e. smaller, cluster should be added to a larger cluster, wherein the determination based on the information equates to an evaluation number used to make the decision regarding adding a UE to the cluster).  Thus, this claim is rendered obvious in view of these teachings of Tan et al. for the same reasons as applied above to claim 6.

Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Chen et al. (U.S. Publication US 2013/0170336 A1).s
With respect to claims 17 and 23, Wang et al. does not specifically disclose wherein upon an interruption of the BLE data connection between at least two subscribers in the BLE network, the beacon is configured to reinstitute the first mode of operation for continuously broadcasting connection data and searching for transmitted connection data of further subscribers.  However, Chen et al., in the field of communications, disclose that in response to detection in a failure of a connection (See page 3 paragraphs 24-25, page 3 paragraph 27, and Figures 3 and 4 of Chen et al.).  Continuously sending out beacons signals in response to detecting a failure of a connection has the advantage of allowing the node to quickly search for new connections to other devices in order to recover from the connection failure.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Chen et al., to combine operating in a mode comprising continuously sending out beacons signals in response to detecting a failure of a connection, as suggested by Chen et al., with the system and method of Wang et al., with the motivation being to allow the node to quickly search for new connections to other devices in order to recover from the connection failure.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON E MATTIS/Primary Examiner, Art Unit 2461